PROYOSTY, J.
The plaintiff and other laborers, under a foreman, were laying a sewer pipe in a street. The rules were to brace the sides of the trench, so as to prevent them from falling in when the pipe was being laid; but the bracing material had given out, and the plaintiff, whose part it was to get into the trench and steady the joint of pipe as it was moved into position, hesitated to go in, and said to the foreman; “It looks kind of dangerous.” The foreman answered: “That’s nothing, I think *738that’s solid enough; go ahead.” The sides fell in on plaintiff, and injured his leg.
The plaintiff had been doing the same kind of work for eight months, and the contention is that he knew of the danger and assumed the risk.
The plaintiff is a colored laborer, and was working under the directions of a white foreman. The trench was six feet deep. We think the case is a plain one for the application of the rule that the servant has the right to assume superior knowledge on the part of those under whose orders he is working. A. & E. Eney. of Law, vol. 20, p. 148. The danger was not so evident that plaintiff might not have relied on the supposedly better judgment of the foreman, or that no prudent man would have obeyed the foreman. One of plaintiff’s fellow workmen went into the ditch with him, showing that he, too, did not consider the situation sufficiently perilous to justify opposition to the orders of the foreman.
Judgment affirmed.